
	

114 HR 3057 IH: EAT for Health Act of 2015
U.S. House of Representatives
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3057
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2015
			Mr. Grijalva introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Secretary of Health and Human Services to issue to Federal agencies guidelines for
			 developing procedures and requirements relating to certain primary care
			 Federal health professionals completing continuing medical education on
			 nutrition and to require Federal agencies to submit annual reports
			 relating to such guidelines, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Education and Training for Health Act of 2015 or the EAT for Health Act of 2015. 2.FindingsCongress finds the following:
 (1)According to 2013 national health expenditure data, United States health care spending increased 3.6 percent to reach $2.9 trillion, or $9,255 per person, and accounted for 17.4 percent of Gross Domestic Product (GDP).
 (2)According to the Institute of Medicine, in 2012 estimates of health care costs attributed over 75 percent of national health expenditures to treatment for chronic diseases.
 (3)A March 2003 report from the World Health Organization concluded diet was a major cause of chronic diseases.
 (4)Seven out of 10 deaths among people in the United States each year are from chronic diseases such as cardiovascular disease, obesity, diabetes, and cancer.
 (5)According to the Centers for Disease Control and Prevention, in 2013 heart disease was the leading cause of death for American adults. Approximately 600,000 American adults die each year from cardiovascular disease. Coronary heart disease alone costs American taxpayers $108.9 billion each year.
 (6)Research has shown that following a healthful diet can not only reduce symptoms related to cardiovascular disease but can also actually reverse damage done to the arteries.
 (7)According to the Journal of the American Medical Association, two-thirds of adults in the United States are currently overweight, and half of those overweight individuals are obese. One in three children are overweight, and one-fifth of children are obese. The United States spends about $147 to $210 billion a year on obesity related diseases, including type 2 diabetes, hypertension, heart disease, and arthritis.
 (8)An estimated 29.1 million people in the United States have diabetes. Another 86 million American adults have prediabetes. The Centers for Disease Control and Prevention predicts that one in three children born in 2000 will develop diabetes at some point in their lives. Total estimated costs of diagnosed diabetes have increased 41 percent, to $245 billion in 2012 from $174 billion in 2007.
 (9)According to the American Cancer Society, there will be an estimated 1,658,370 new cancer cases diagnosed and 589,430 cancer deaths in the United States in 2015. That is equivalent to about 1,620 deaths per day and accounts for nearly 1 of every 4 deaths. The Agency for Healthcare Research and Quality (AHRQ) estimates that the direct medical costs for cancer in the United States in 2011 were $88.7 billion.
 (10)According to the Journal of the American College of Nutrition, in 2008 physicians felt inadequately trained to provide proper nutrition advice. Ninety-four percent felt nutrition counseling should be included during primary care visits, but only 14 percent felt adequately trained to provide such counseling.
 (11)A 1985 National Academy of Sciences report recommended that all medical schools require at least 25 contact hours of nutrition education. According to a 2009 national survey of medical colleges published in Academic Medicine, only 38 percent of medical schools met these minimum standards by requiring 25 hours of nutrition education as part of their general curricula in 2004. By 2010, that number had shrunk to 27 percent. In addition, 30 percent of United States medical schools required a dedicated nutrition course in 2004. Most recently, only 25 percent of such schools required such a course in 2010.
 (12)According to the Journal of Nutrition in Clinical Practice in 2010, more than half of graduating medical students felt their nutrition education was insufficient.
 (13)Recognizing the importance of nutrition, Healthy People 2020—the Federal Government’s framework for a healthier Nation—includes a goal (NWS–6) to increase the proportion of physician office visits that include counseling or education related to nutrition or weight. According to Healthy People 2020, only 13.8 percent of physician office visits included counseling about nutrition or diet (2010 latest year available).
 (14)According to Mission: Readiness, one in four Americans cannot serve in the military due to weight. For those serving, the military discharged 4,300 active-duty personnel due to weight problems in 2012.
 (15)According to the Journal of American Health Promotion, the military spends well over $1 billion a year to treat weight-related health problems such as heart disease and diabetes through its TRICARE health insurance for active duty personnel, reservists, retirees and their families.
 (16)According to the Centers for Disease Control and Prevention, American Indian or Alaska Native adults are 60 percent more likely to be obese and over twice as likely as to have diabetes compared to White adults.
 (17)According to the Centers for Disease Control and Prevention, American Indian or Alaska Native adults have the highest rate of diabetes among all minority groups at 15.9 percent.
			3.Department of Health and Human Services guidelines, and Federal agencies annual reports, relating
			 to certain primary care Federal health professionals completing continuing
			 medical education on nutrition
 (a)GuidelinesNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue guidelines to Federal agencies for developing procedures and requirements to ensure that every primary care health professional employed full-time for such agencies have continuing education courses relating to nutrition (as described in subsection (c)).
 (b)Biannual reportsNot later than 18 months after the date of the enactment of this Act and each subsequent year, the head of each Federal agency that employs full-time primary care health professionals shall submit to Congress a report attesting, in a form and manner specified by the Secretary of Health and Human Services, to the extent to which the agency has adopted and encouraged the guidelines issued under subsection (a) with respect to such professionals employed by such agency during any portion of the previous year. If the agency, with respect to such previous year, did not fully adopt and encourage such guidelines with respect to such professionals, the head of the agency shall include in the report for the year the percentage of such professionals employed by such agency to furnish primary care services who completed continuing education courses relating to nutrition (as described in subsection (c)).
 (c)Continuing education relating to nutritionFor purposes of subsections (a) and (b), continuing education courses relating to nutrition shall include at least content on the role of nutrition in the prevention, management, and, as possible, reversal of obesity, cardiovascular disease, diabetes, or cancer.
 (d)DefinitionsFor purposes of this Act: (1)Continuing educationThe term continuing education is defined as courses that meet requirements for Continuing Medical Education (CME) or Continuing Education (CE) by medical or nurse practitioner professional organizations or certified accrediting bodies.
 (2)Nurse practitionerThe term nurse practitioner has the meaning given such term in section 1861(aa)(5) of the Social Security Act (42 U.S.C. 1395x(aa)(5)).
 (3)PhysicianThe term physician has the meaning given such term in section 1861(r)(1) of the Social Security Act (42 U.S.C. 1395x(r)(1)).
 (4)Primary care health professionalThe term primary care health professional means a physician or nurse practitioner who furnishes primary care services. (5)Primary care servicesThe term primary care services has the meaning given such term in section 1842(i)(4) of the Social Security Act (42 U.S.C. 1395u(i)(4)), but shall include such services furnished by a nurse practitioner as would otherwise be included if furnished by a physician.
				
